MEMORANDUM **
“[A] specific good faith instruction is unnecessary where the court has already adequately instructed the jury as to specific intent.”1 Because the district court’s instruction as to specific intent was accurate and adequately covered Ms. Saunders’s theory of the case,2 the district court did not abuse its discretion3 in refusing to include Ms. Saunders’s proposed instruction as to a good faith defense.
AFFIRMED.

 This disposition is not appropriate for publication and may not be cited to or by the courts of this circuit except as provided by Ninth Circuit Rule 36-3.


. United States v. Dees, 34 F.3d 838, 842 (9th Cir. 1994); see also United States v. Lorenzo, 995 F.2d 1448, 1455 (9th Cir.1993).


. See United States v. Romero-Avila, 210 F.3d 1017, 1023 (9th Cir.2000) (holding that it is not reversible error to reject a defendant’s proposed instruction on his theory of the case if other instructions adequately cover the defense theoiy).


. See United States v. Franklin, 321 F.3d 1231, 1240-41 (9th Cir.2003).